DETAILED ACTION
The present application, was filed on or about 24 May 2019.
This Detailed Action is a response to Applicant’s Response to September 29, 2021 Non-Final Office Action.
Applicant has cancelled Claims 2, 3, 7, 8, 10, 11, 17, 18 and 19.
Claims 1, 4-6, 9, 12-16, and 20-29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art
During the course of the prosecution of the current application, the parties have discussed the applicability of the Advanced Configuration and Power Interface (ACPI) referenced in Sanjeepan.  Sanjeepan [0026].  Because of these discusses, this examiner retrieved the entirety of the ACPI Specification.  See Unified EFI. Advanced Configuration and Power Interface Specification, (2014).  It is included with this Detailed Action.  Applicant is encouraged to review the provided document because the ACPI Specification contains several references to elements claimed by Applicant. 

Claim Interpretation
Claim 16 recites an inclusive list of elements.  For example, Claim 16 uses the preamble “wherein the parameter comprises at least one of…” The claim is interpreted to mean that 
If Applicant intends for Claim 16 to be read as an exhaustive list, the preamble of the claim should be amended to “wherein the parameter includes all of,” “the elements of the parameter are,” or something similar that clearly states Applicant intends an exhaustive list.  If Applicant intends for the list of Claim 16 to remain inclusive lists, no amendment is necessary.  
Applicant has amended its claims to include the element “byte-addressable persistent memory.” Byte-addressable persistent memory is a type of memory having a cell size of one byte, memory that is addressable in integer sizes of one byte1, and memory architectures where data can be accessed or addressed in units narrower than the bus2. . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are 1, 9, and 26 rejected under 35 USC 103 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjeepan et al (US 2017/0371695 A1 referred hereinafter as Sanjeepan) further in view of Unified EFI. Advanced Configuration and Power Interface Specification, (2014) (referred hereinafter as United EFI).
In regards to Claim 1, Sanjeepan discloses a computer-implemented method for enabling access to at least a portion of a byte-addressable persistent memory (Sanjeepan [0017] teaches a persistent memory that may include various types of volatile and/or non-volatile memory. Sanjeepan [0017] teaches various types of byte-addressable memories.) of a host computing device for use as a volatile memory (Sanjeepan [0002] teaches, as background to its invention, persistent memory may be accessed in a similar manner to type of volatile memory. Sanjeepan [0017] teaches persistent memory may be composed of one or more memory devices which may be volatile memory, non-volatile memory, or both.), the method comprising: 
receiving, by an operating system of the host computing device (Sanjeepan [0021-0022] teaches a host operating system utilizing extended page tables to allocate memory.), a volatile memory (Sanjeepan [0017] teaches persistent memory may be composed of one or more memory devices which may be volatile memory, non-volatile memory, or both. For example, Sanjeepan [0020] teaches DIMMs may mix volatile and non-volatile memories creating persistent memory.) allocation request (Sanjeepan [0021-0022] teaches a persistent memory allocation request where the request can be volatile.) from an application running on the host computing device during a runtime of the host computing device (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device.), the volatile memory allocation request comprising a requested amount of memory in bytes (Sanjeepan [0017] teaches byte addressable volatile memories.) to be allocated as the volatile memory for use by the application (Sanjeepan [0014] teaches virtual memory for virtualized storage using a file accessible to host operating system.  Sanjeepan [0034, Fig. 5] teaches memory is allocated on a per page basis.); 
generating a create file instruction comprising data to cause generation of the file based on the requested amount of memory in bytes and the parameter contained in the volatile memory allocation request (Sanjeepan [0109] teaches an instruction causing the system to receive an allocation of persistent memory.  The allocation includes the presence of an ACPI table that provides information to enumerate persistent memory.  Sanjeepan [0026].);
creating the file (Sanjeepan [0020-0022] teaches creating a file as allocating memory.) in the byte-addressable persistent memory (Sanjeepan [0017. 0021-0022] teaches byte addressable persistent memory.) by mapping a memory address range of physical bits of the byte-addressable persistent memory (Sanjeepan [0021] teaches a two level extended page table (EPT) having a page directory entry (PDE) and page table entry (PTE) tables. Sanjeepan [0022] teaches the EPT maps physical blocks of persistent memory to virtual logical blocks.) to be usable by the application as the volatile memory (Sanjeepan [0017] teaches its memory is usable as volatile memory.), wherein the mapping is performed (Sanjeepan [0016] teaches a host OS, file system, persistent memory disk drive, virtual disk provider, and virtual memory monitor (VMM) working in collaboration to directly allocate or assign a portion of persistent memory to create a file based virtual memory for use by elements of the virtual machine (VM).) without accessing firmware of the host computing device (Sanjeepan [0016] teaches direct access may occur without the involvement of the VMM or host OS.); and 
sending a file creation confirmation message to the application, the file creation confirmation message comprising data identifying the file in the byte-addressable persistent memory usable by the application as the volatile memory (Sanjeepan [0025, 0065] teaches assigning allocated persistent memory to the virtual machine and providing information to the VM for the VM to enumerate a presence of the assigned allocated persistent memory.); and 
storing volatile data of the application in the file created in the byte-addressable persistent memory (Sanjeepan [0028] teaches direct access of persistent memory using EPTs of the virtual machine.) instead of in volatile memory (Sanjeepan [0017-0022] teaches storing volatile data in the persistent memory rather than an additional volatile memory.).  
Sanjeepan does not explicitly teach and a parameter for use by the host computing device when creating a file in the byte-addressable persistent memory. 
United EFI discloses and a parameter for use by the host computing device when creating a file in the byte-addressable persistent memory (United EFI [Table 5-99, Table 5-101] teach flag setting that designates memory aggregator devices and memory controllers as volatile, non-volatile, or both.)
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanjeepan and United EFI, before the effective filing date of the claimed invention, to include United EFI’s ACPI Specification into Sanjeepan’s method, system, and computer program product.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to include United EFI into Sanjeepan is United EFI provides the operational details required for Sanjeepan to carry out its ACPI Table.  
In regards to Claim 9, Sanjeepan discloses a computer-implemented method for requesting allocation byte-addressable persistent memory (Sanjeepan [0017] teaches a persistent memory that may include various types of volatile and/or non-volatile memory. Sanjeepan [0017] teaches various types of byte-addressable memories. Sanjeepan [0017-0022] teaches allocation of byte addressable persisntent memory.) of a host computing device for use as volatile memory (Sanjeepan [0002] teaches, as background to its invention, persistent memory may be accessed in a similar manner to type of volatile memory. Sanjeepan [0017] teaches persistent memory may be composed of one or more memory devices which may be volatile memory, non-volatile memory, or both.), the method comprising: generating by an application running on the host computing device (Sanjeepan [0071] teaches processing logic , a volatile memory Sanjeepan [0017] teaches persistent memory may be composed of one or more memory devices which may be volatile memory, non-volatile memory, or both. For example, Sanjeepan [0020] teaches DIMMs may mix volatile and non-volatile memories creating persistent memory.) allocation request (Sanjeepan [0021-0022] teaches a persistent memory allocation request where the request can be volatile.) during a runtime of the host computing device (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device.), the volatile memory allocation request comprising a requested amount of memory in bytes (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device.  Sanjeepan [0014] teaches virtual memory for virtualized storage using a file accessible to host operating system.  Sanjeepan [0034, Fig. 5] teaches memory is allocated on a per page basis.) to be allocated as volatile memory for use by the application (Sanjeepan [0017] teaches byte addressable volatile memories.); 
communicating the volatile memory allocation request to a an operating system of the host computing device (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device), the host computing device managing memory allocation to the application (Sanjeepan [0038; Fig. 6] teaches a host computing device managing memory allocation.); and receiving, from the operating system of the host computing device, a file creation confirmation message at the application in response to the volatile memory allocation request (Sanjeepan [0025, 0065] teaches assigning allocated persistent memory to the virtual machine and providing information to the VM for the VM to enumerate a presence of the assigned allocated persistent memory.), the file creation confirmation message comprising data identifying a file in the byte-addressable persistent memory usable by the application as volatile memory (Sanjeepan [0025, 0065] teaches assigning allocated persistent memory to the virtual machine and providing information to the VM for the VM to enumerate a presence of the assigned allocated persistent memory.), wherein the file creation confirmation message is generated and received (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device.) without accessing firmware of the host computing device (Sanjeepan [0016] teaches direct access may occur without the involvement of the VMM or host OS.); and storing, by the application, volatile data in the file created in the byte-addressable persistent memory (Sanjeepan [0028] teaches direct access of persistent memory using EPTs of the virtual machine.) instead of in volatile memory (Sanjeepan [0017-0022] teaches storing volatile data in the persistent memory rather than an additional volatile memory.).  
Sanjeepan does not explicitly teach and a parameter for use by the host computing device when creating a file in the byte-addressable persistent memory. 
United EFI discloses and a parameter for use by the host computing device when creating a file in the byte-addressable persistent memory (United EFI [Table 5-99, Table 5-101] teach flag setting that designates memory aggregator devices and memory controllers as volatile, non-volatile, or both.)
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanjeepan and United EFI, before the effective filing date of the claimed invention, to include United EFI’s ACPI Specification into Sanjeepan’s method, system, and computer program product.  All the elements as disclosed were known at the time of the effective filing date of the 
In regards to Claim 26, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1, wherein creating the file in the byte-addressable persistent memory comprises mapping physical bits or blocks of the byte-addressable persistent memory to one or more memory partitions or memory resources (Sanjeepan [Fig. 2 P1, P2, P3] discloses the mapping of physical memory bits or blocks into one or more memory pages, which are interpreted as memory resources.).  
Claims 4, 6, 12, 14, 15, 16, 20, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan and United EFI further in view of Flynn et al (US 2013/0227236 A1 referred hereinafter as Flynn).
In regards to Claim 4, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1, when a runtime of the application or the host computing device is terminated (Sanjeepan [0049-0051; Fig. 6] teaches shutdown of the VM and moving data held in the persistent memory to another host.).
In regards to Claim 4, the combination of Sanjeepan and United EFI discloses byte-addressable persistent memory (Sanjeepan [0017] teaches a persistent memory that may include various types of volatile and/or non-volatile memory. Sanjeepan [0017] teaches various types of byte-addressable memories.).
The combination of Sanjeepan and United EFI does not disclose wherein at least one of the parameters comprises a persistence indicator indicating that the file is to remain in the byte-addressable persistent memory.
Flynn discloses wherein at least one of the parameters comprises a persistence indicator indicating that the file is to remain in the byte-addressable persistent memory (Flynn [0078] teaches a storage layer configured to store data in a contextual format that is a self-describing data format in which the persistent metadata is associated with the data on the physical storage media.  Therefore, the use of the contextual format is a persistence indicator indicating that the file is to remain in persistent memory.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Flynn, before the effective filing date of the claimed invention, to include Flynn’s storage layer metadata into the combination of Sanjeepan and United EFI’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. It should be noted, the ACPI Specification referenced in Sanjeepan teaches extended address ranger types and EFI Memory Type to comprehend persistent memory.  Sanjeepan [0026], Unified EFI. Advanced Configuration and Power Interface Specification, (2014) [Page v].  The motivation to combine is to improve the efficiency of the management of a storage system’s address space by providing data context.  Flynn [0079]. 
In regards to Claim 6, the combination of Sanjeepan, United EFI, and Flynn discloses the computer-implemented method according to claim 1, wherein at least one of the parameters comprises a contiguous memory indicator indicating that the file is to be allocated in a contiguous memory region (Flynn [0078] teaches persistent metadata that describes a reference to other data, a relative position or offset of the data, and a relative position or the data with response to other data, and the size of the data range.) of the byte-addressable persistent memory (Sanjeepan [0017] teaches a persistent memory that may include various .  
In regards to Claim 6, the motivation to combine Sanjeepan and United EFI with Flynn is the same as that for Claim 4.
In regards to Claim 12, the combination of Sanjeepan, United EFI, and Flynn discloses the computer-implemented method according to claim 9, wherein the parameter comprises a persistence indicator indicating that the file is to remain (Flynn [0078] teaches a storage layer configured to store data in a contextual format that is a self-describing data format.) in the byte-addressable persistent memory (Sanjeepan [0017] teaches a persistent memory that may include various types of volatile and/or non-volatile memory. Sanjeepan [0017] teaches various types of byte-addressable memories.) when the application or host computing device terminate runtime operation (Flynn [0078] teaches a storage layer configured to store data in a contextual format that is a self-describing data format in which the persistent metadata is associated with the data on the physical storage media.  Therefore, the use of the contextual format is a persistence indicator indicating that the file is to remain in persistent memory.).  
In regards to Claim 12, the motivation to combine Sanjeepan and United EFI with Flynn is the same as that for Claim 4.
In regards to Claim 14, the combination of Sanjeepan, United EFI, and Flynn discloses the computer-implemented method according to claim 9, wherein the parameter comprises a contiguous memory indicator indicating that the file is to be allocated in a contiguous memory region (Flynn [0078] teaches persistent metadata that describes a reference to other data, a relative position or offset of the data, and a relative position or the data with response to other data, and the size of the data range.) of the byte-addressable persistent memory .  
In regards to Claim 14, the motivation to combine Sanjeepan and United EFI with Flynn is the same as that for Claim 4.
In regards to Claim 15, the combination of Sanjeepan, United EFI, and Flynn discloses the computer-implemented method according to claim 9, wherein the parameter comprises data indicating that the file is to be an encrypted file accessible by the application (Flynn [0074, 0165] teaches a data packet associated with one or more logical identifiers (LIDS) that reference encrypted data.).  
In regards to Claim 15, the motivation to combine Sanjeepan and United EFI with Flynn is the same as that for Claim 4.
In regards to Claim 16, Sanjeepan discloses a computing device (Sanjeepan [0001] teaches a computing device.), comprising: a processor; a persistent memory (Sanjeepan [0015-0017] teaches a processor and persistent memory.); and a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to (Sanjeepan [0053, 0069] teaches the inventions components and logic may be software sored in computer readable media executing instructions to carry out the embodiments of the invention.): receive, by operating system (OS) of the computing device, a volatile memory allocation request (Sanjeepan [0021-0022] teaches a persistent memory allocation request where the request can be volatile.) from an application running on the computing device (Sanjeepan [0038, 0044; Fig. 6 #6.7] teaches a virtual machine requesting allocation of persistent memory during the runtime of the host computing device.), the volatile memory allocation request comprising a requested amount of memory in bytes (Sanjeepan [0017] teaches byte addressable volatile memories.), 
create a file (Sanjeepan [0020-0022] teaches creating a file as allocating memory.) in the byte-addressable persistent memory (Sanjeepan [0017. 0021-0022] teaches byte addressable persistent memory.) by mapping a memory address range of physical bits of the byte-addressable persistent memory (Sanjeepan [0021] teaches a two level extended page table (EPT) having a page directory entry (PDE) and page table entry (PTE) tables. Sanjeepan [0022] teaches the EPT maps physical blocks of persistent memory to virtual logical blocks.) for use by the application as volatile memory (Sanjeepan [0016] teaches a host OS, file system, persistent memory disk drive, virtual disk provider, and virtual memory monitor (VMM) working in collaboration to directly allocate or assign a portion of persistent memory to create a file based virtual memory for use by elements of the virtual machine (VM).), wherein the mapping is performed (Sanjeepan [0016] teaches a host OS, file system, persistent memory disk drive, virtual disk provider, and virtual memory monitor (VMM) working in collaboration to directly allocate or assign a portion of persistent memory to create a file based virtual memory for use by elements of the virtual machine (VM).) without accessing firmware of the computing device (Sanjeepan [0016] teaches direct access may occur without the involvement of the VMM or host OS.); and 
send a file creation confirmation message to the application, the file creation confirmation message comprising data identifying the file in the byte-addressable persistent memory for use by the application as volatile memory (Sanjeepan [0025, 0065] teaches assigning allocated persistent memory to the virtual machine and providing information to the VM for the VM to enumerate a presence of the assigned allocated persistent memory.).  
Sanjeepan does not explicitly teach and a parameter for use by the computing device when creating the file in the byte-addressable persistent memory of the computing device.
United EFI discloses and a parameter for use by the computing device when creating the file in the byte-addressable persistent memory of the computing device (United EFI [Table 5-99, Table 5-101] teach flag setting that designates memory aggregator devices and memory controllers as volatile, non-volatile, or both.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanjeepan and United EFI, before the effective filing date of the claimed invention, to include United EFI’s ACPI Specification into Sanjeepan’s method, system, and computer program product.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to include United EFI into Sanjeepan is United EFI provides the operational details required for Sanjeepan to carry out its ACPI Table.  
The combination of Sanjeepan and United EFI does not teach wherein the parameters comprise at least one of: a persistence indicator indicating that the file is to remain in the byte-addressable persistent memory when the application, OS or computing device terminate runtime operation, a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the byte-addressable persistent memory is created in a memory of the NUMA node indicated by the NUMA node identifier, a contiguous memory indicator indicating that the file is to be allocated in a contiguous memory region of the byte-addressable persistent memory, or data indicating that the file is to be an encrypted file accessible by the application.
Flynn discloses wherein the parameters comprise at least one of: a persistence indicator indicating that the file is to remain in the byte-addressable persistent memory when the application (Flynn [0078] teaches a storage layer configured to store data in a contextual format that is a self-describing data format in which the persistent metadata is associated with the data on the physical storage media.  Therefore, the use of the contextual format is a persistence indicator indicating that the file is to remain in persistent memory.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Flynn, before the effective filing date of the claimed invention, to include Flynn’s storage layer metadata into the combination of Sanjeepan and United EFI’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine is to improve the efficiency of the management of a storage system’s address space by providing data context.  Flynn [0079]. 
In regards to Claim 20, the combination of Sanjeepan, United EFI, and Flynn discloses the computing device according to claim 16, wherein the computer- executable instructions, when executed by the processor, further cause the processor to receive a request from the application or OS to expand the size of the file in the byte-addressable persistent memory or a request to shrink the size of the file in persistent memory (Sanjeepan [0044, Fig. 6] teaches a feature of the VM where the VM may place an on demand request to the host for an additional allocation of memory pages.).  
In regards to Claim 20, the motivation to combine Sanjeepan and United EIF with Flynn is the same as that for Claim 16.
In regards to Claim 22, the combination of Sanjeepan, United EFI, and Flynn discloses the computing device according to claim 16, wherein the data identifying the file in the byte-addressable persistent memory identifies addressing and length of the file (Flynn [0221] teaches an index comprising a reverse map that includes metadata identifying the storage location address and/or length.  The entries in the index reference storage locations of the non-volatile or persistent memory.  Flynn [0215, 0220].).  
In regards to Claim 22, the motivation to combine Sanjeepan and United EFI with Flynn is the same as that for Claim 16.
In regards to Claim 27, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1. 
The combination of Sanjeepan and United EFI does not teach wherein the method is performed at least in part by a background thread of an operating system.  
Flynn discloses wherein the method is performed at least in part by a background thread of an operating system (Flynn [0081] teaches the operation for servicing storage operations may be implemented in the background.). 
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Flynn, before the effective filing date of the claimed invention, to include Flynn’s storage layer metadata into the combination of Sanjeepan and United EFI’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine to reduce impacts on performance by carrying out operations in the background.  Flynn [0081]. 
In regards to Claim 28, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1.
The combination of Sanjeepan and United EFI does not teach further comprising: allocating the file to the application by identifying addressing and length of the file to the application. 
Flynn discloses, further comprising: allocating the file to the application by identifying addressing and length of the file to the application (Flynn [0221] teaches an index comprising a reverse map that includes metadata identifying the storage location address and/or length.  The entries in the index reference storage locations of the non-volatile or persistent memory.  Flynn [0215, 0220].).  
In regards to Claim 28, the motivation to combine the combination of Sanjeepan and United EFI with Flynn is the same as that for Claim 4.
Claims 5, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan and United EFI further in view of Zhao et al (US 2019/0312772 A1 referred hereinafter as Zhao).
In regards to Claim 5, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 2.
The combination of Sanjeepan and United EFI does not teach wherein at least one of the parameters comprises a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the byte-addressable persistent memory is created in a memory of the NUMA node identified by the NUMA node identifier.
Zhao discloses wherein at least one of the parameters comprises a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the byte-addressable persistent memory is created in a memory of the NUMA node identified by the NUMA node identifier (Zhao [0025-0026, 0040] teaches a data storage system implementing a NUMA architecture for clustering processors where the intra-node connection topology identifies hosts, storage nodes, and globally shared parameters.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Zhao, before the effective filing date of the claimed invention, to include Zhao’s NUMA identifiers into the combination of Sanjeepan and United EFI’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. It should be noted, the ACPI Specification referred to in Sanjeepan discloses that its supports NUMA nodes.  Sanjeepan [0026], Unified EFI [Pg. 45]. The motivation to combine the combination of Sanjeepan and United EFI with Zhao is to improve the efficiency of managing intensive computational workloads.  Zhao [0003]. 
In regards to Claim 13, the combination of Sanjeepan, United EFI, and Flynn discloses the computer-implemented method according to claim 9, wherein at least one of the parameters comprises a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the byte-addressable persistent memory is created in a memory of the NUMA node indicated by the NUMA node identifier (Zhao [0025-0026, 0040] teaches a data storage .  
In regards to Claim 13, the motivation to combine is the same as that for Claim 5. 
In regards to Claim 25, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1.
The combination of Sanjeepan and United EFI does not teach wherein the create file instruction is provided through a hypervisor.
Zhao discloses, wherein the create file instruction is provided through a hypervisor (Zhao [0088] teaches the implementation of virtual machines by a hypervisor.  The hypervisor enables the sharing or resources among the virtual machines and the management of virtual machine operating systems.  Zhao [0088].).  
In regards to Claim 25, the motivation to combine is the same as that for Claim 5.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan, United EFI, and Flynn further in view of Kumar et al (US 2016/0170645 referred hereinafter as Kumar).
In regards to Claim 21, the combination of Sanjeepan, United EFI, and Flynn discloses the computing device according to claim 16. 
The combination of Sanjeepan, United EFI, and Flynn does not teach wherein the computer-executable instructions, when executed by the processor, further cause the processor to receive a request from the application or OS to shrink the size of the file in the byte-addressable persistent memory.
Kumar discloses wherein the computer-executable instructions, when executed by the processor, further cause the processor to receive a request from the application or OS to shrink the size of the file in the byte-addressable persistent memory (Kumar [0022] teaches system software capable of dynamically allocating memory pages of persistent memory modules as either volatile type memory or persistent type memory.  The dynamic allocation permits growing or shrinking the amount of memory allocated.  Kumar [0022, 0024].).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan, United EFI, and Flynn and Kumar, before the effective filing date of the claimed invention, to include Kumar’s dynamic allocation of memory into the combination of Sanjeepan, United EFI, and Flynn’s instructions.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Sanjeepan, United EFI, and Flynn with Kumar is to improve the efficiency of the combined system simplifying the control over the volatile and persistent memories.  Kumar [0003]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan and United EFI further in view of Mayatskikh et al (US 9727256 referred hereinafter as Mayatskikh).
In regards to Claim 23, the combination of Sanjeepan and United EFI discloses the computer-implemented method according to claim 1.
The combination of Sanjeepan and United EFI does not teach wherein the parameter comprises an indication that the requested amount of memory is to be implemented as large pages, super pages, huge pages, or gigantic pages.
Mayatskikh discloses wherein the parameter comprises an indication that the requested amount of memory is to be implemented as large pages, super pages, huge pages, or gigantic pages (Mayatskikh [Col. 10 Lines 28-51] teaches pseudocode that indicates the requested amount of memory is to be implemented as Huge pages utilizing a Huge TLB.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Mayatskikh, before the effective filing date of the claimed invention, to include Mayatskikh’s indication of huge pages into the combination of Sanjeepan and United EFI’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Sanjeepan and United EFI with Mayatskikh is to improve the effectiveness of the combined system by allowing for multiple host systems to access a single data storage system.  Mayatskikh [Col. 1 Lines 42-45]. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan, United EFI, Flynn, and Kumar further in view of Mayatskikh et al (US 9727256 referred hereinafter as Mayatskikh) and Zhao 
In regards to Claim 29, the combination of Sanjeepan, United EFI, Flynn, and Kumar discloses the computing device according to claim 21, 
The combination of Sanjeepan, United EFI, Flynn, and Kumar does not teach wherein the parameter comprises: an indication of a requested amount of memory that is to be implemented as large pages, super pages, huge pages, or gigantic pages and a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the persistent memory is created in a memory of the NUMA node indicated by the NUMA node identifier.
Mayatskikh discloses wherein the parameter comprises: an indication of a requested amount of memory that is to be implemented as large pages, super pages, huge pages, or gigantic pages (Mayatskikh [Col. 10 Lines 28-51] teaches pseudocode that indicates the requested amount of memory is to be implemented as Huge pages utilizing a Huge TLB.); 
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan, United EFI, Flynn, and Kumar with Mayatskikh, before the effective filing date of the claimed invention, to include Mayatskikh’s indication of huge pages into the combination of Sanjeepan, United EFI, Flynn, and Kumar’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. It should be noted that at the time of Sanjeepan’s invention the ACPI Specification, which is referenced in Sanjeepan [0026], addresses the need for bridges that allow for Super-I/O devices.  Unified EFI [Pg. 508].  Therefore, although Sanjeepan does not teach super pages its inclusion of the ACPI Specification enables it to use super pages.  The motivation to combine the combination of Sanjeepan, United EFI, Flynn, and Kumar with Mayatskikh is to improve the effectiveness of the combined system by allowing for multiple host systems to access a single data storage system.  Mayatskikh [Col. 1 Lines 42-45]. 
The combination of Sanjeepan, United EFI, Flynn, Kumar, and Mayatskikh does not explicitly teach and a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the persistent memory is created in a memory of the NUMA node indicated by the NUMA node identifier.
Zhao discloses and a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the persistent memory is created in a memory of the NUMA node indicated by the NUMA node identifier (Zhao [0025-0026, 0040] teaches a data storage system implementing a NUMA architecture for clustering processors where the intra-node connection topology identifies hosts, storage nodes, and globally shared parameters.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan, United EFI, Flynn, Kumar, and Mayatskikh and Zhao, before the effective filing date of the claimed invention, to include Zhao’s NUMA identifiers into the combination of Sanjeepan, United EFI, Flynn, Kumar, and Mayatskikh’s data identification.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. It should be noted, the ACPI Specification referred to in Sanjeepan discloses that its supports NUMA nodes.  Sanjeepan [0026], Unified EFI [Pg. 45]. The motivation to combine the combination of Sanjeepan, United EFI, Flynn, Kumar, and Mayatskikh with Zhao is to improve the efficiency of managing intensive computational workloads.  Zhao [0003]. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanjeepan and Unified EFI further in view of Flynn et al (US 2013/0227236 A1 referred hereinafter as Flynn).
In regards to Claim 24, the combination of Sanjeepan and Unified EFI discloses the computer-implemented method according to claim 1.
wherein the parameter includes all of: a persistence indicator indicating that the file is to remain in the byte-addressable persistent memory when a runtime of the VM application or the host computing device is terminated (Unified EFI [18.5] teaches error serialization where a non-volatile store saves error records as part of the ACPI.); a nonuniform memory access (NUMA) node identifier, the NUMA node identifier identifying a NUMA node of the host computing device, and wherein the file in the byte-addressable persistent memory is created in a memory of the NUMA node identified by the NUMA node identifier (United EFI [3.7.2, 17] discloses ACPI support for NUMA.  ACPI supports all NUMA node topology at both boot time and run time.  United EFI [3.7.2].  This includes configuring the OS during initialization to interface with NUMA platforms.  United EFI [5.2.16].  Such configuration allows for a table matric that describes NUMA architecture containing collections of hardware resources such as processors, memory, I/O buses, and NUMA nodes. United EFI [5.2.17].); a contiguous memory indicator indicating that the file is to be allocated in a contiguous memory region of the byte-addressable persistent memory (Unified EFI [6.4.2.5; Table 6-197 Byte 7] teaches descriptors for I/O ranges where a contiguous range of address can be specified.). 
The combination of Sanjeepan and United EFI does not explicitly disclose data indicating that the file is to be an encrypted file accessible by the application.
Flynn discloses data indicating that the file is to be an encrypted file accessible by the application (Flynn [0074, 0165] teaches a data packet associated with one or more logical identifiers (LIDS) that reference encrypted data.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Sanjeepan and United EFI and Flynn, before the effective filing date of the claimed invention, to include Flynn’s storage layer metadata into the combination of Sanjeepan and United EFI.  All the elements as disclosed were known at the time of the effective filing date Advanced Configuration and Power Interface Specification, (2014) [Page v].  The motivation to combine is to improve the efficiency of the management of a storage system’s address space by providing data context.  Flynn [0079]. 

Response to Arguments
Applicant argues Sanjeepan does not anticipate amended Claims 1, 9, and 26. Remarks [Pg. 9]. Applicant’s argument is persuasive.  However, a new rejection that is necessitated by Applicant’s amendments is Claims 1, 9, and 26 are obvious in view of the combination of Sanjeepan with United EFI. 
Applicant argues Claims 4, 6, 12, 14, 15, 16, 20, 22, 27, and 28 are not obvious in view of the combination of Sanjeepan and Flynn.  Remarks [Pg. 12]. Applicant’s argument is persuasive.  However, a new rejection that is necessitated by Applicant’s amendments is Claims 4, 6, 12, 14, 15, 16, 20, 22, 27, and 28 are obvious in view of the combination of Sanjeepan, United EFI, and Flynn. 
Applicant argues Claim 16 is allowable because Sanjeepan does not teach or suggest a “file in the byte-addressable memory for use by the application as a volatile memory.” Remarks [Pg. 13]. Applicant’s argument is not persuasive.  Sanjeepan’s invention addresses the problems associated with persistent memory that is made up of volatile memory, non-volatile memory, or a combination of both when used for virtualized storage. Sanjeepan [0014, 0017]. A virtual machine may access one or more volatile or non-volatile memories as persistent memory through byte-addressable persistent memory for use by the application as volatile memory.” 
Applicant argues Claims 20 and 22 depend from allowable Claim 16 and should also be allowed. Applicant’s argument is not persuasive. Claim 16 is rejected. 
Applicant argues Claims 4, 6, 12, 14, and 15 depend from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claims 4, 6, 12, 14, and 15 depend from a rejected base claim. 
Applicant argues Claims 5, 13, and 25 depend from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claims 5, 13, and 25 depend from a rejected base claim. 
Applicant argues Claim 21 depends from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claim 21 depends from a rejected base claim. 
Applicant argues Claim 23 depends from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claim 23 depends from a rejected base claim. 
Applicant argues Claim 29 depends from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claim 29 depends from a rejected base claim. 
Applicant argues Claim 24 depends from an allowable base claim and should also be allowed. Applicant’s argument is not persuasive. Claim 24 depends from a rejected base claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.F.W./Examiner, Art Unit 2138       

                                                                                                                                                                                               
/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.geeksforgeeks.org/difference-between-byte-addressable-memory-and-word-addressable-memory (12 December 2018). 
        2 https://en.wikipedia.org/wiki/Byte_addressing (retrieved 16 February 2022).